DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1, 5, 6, 9, 10, 13, 21 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, claim 1 has been amended to recite that the method comprises “creating a vacuum in the vacuum pack bag at a selected temperature to generate chlorine dioxide in the vacuum pack bag from the aqueous sodium chlorite solution”.  However, the specification and original claims do not actually recite that chlorine dioxide is generated from the aqueous sodium chlorite solution. That is, the specification does not discuss that the sodium chlorite solution of the invention is specifically used to generate chlorine dioxide.  In the background of the specification there is also a discussion of adding chlorite to meat (Specification [0005]) without any discussion of the generation of chlorine dioxide.   Additionally, paragraphs 3 and 4 of the specification also discuss generating chlorine dioxide, but this appears to be mainly directed to the background and not to the invention, especially as there is no discussion in specification at paragraphs 7 onward of generating chlorine dioxide.  For instance, Applicant’s examples also do not discuss generating chlorine dioxide.  Further in this regard, the specification does not provide any specificity as to how the chlorine dioxide is generated from the aqueous sodium chlorite solution of the invention. Additionally, the specification does not teach that it is the vacuum and/or temperature which generates the chlorine dioxide, therefore the new limitation “creating a vacuum in the vacuum pack bag at a selected temperature to generate chlorine dioxide in the vacuum pack bag from the aqueous sodium chlorite solution” is seen to constitute an issue of new matter and as such must be deleted.
Newly presented claim 21 recites, “creating the vacuum in the vacuum pack bag to actuate a chlorine dioxide generator in the vacuum pack bag at the select temperature without requiring acidification of the aqueous sodium chlorite solution, the chlorine dioxide generator producing chlorine dioxide in a dynamic equilibrium with the aqueous sodium chlorite solution at the select temperature in the presence of the vacuum without producing a chlorine by product”. This limitation is not recited in the specification. It is noted that the specification and original claims do not actually recite that chlorine dioxide is generated from the aqueous sodium chlorite solution.  That is, the specification does not discuss that the sodium chlorite solution of the invention is specifically used to generate chlorine dioxide.  In the background of the specification there is also a discussion of adding chlorite to meat (Specification [0005]) without any discussion of the generation of chlorine dioxide.   Additionally, paragraphs 3 and 4 of the specification also discuss generating chlorine dioxide, but this appears to be mainly directed to the background and not to the invention, especially as there is no discussion in specification at paragraphs 7 onward of generating chlorine dioxide.  Further in this regard, the specification does not provide any specificity as to how the chlorine dioxide is generated from the aqueous sodium chlorite solution of the invention.  Furthermore, the specification does not disclose how the chlorine dioxide would be generated from the aqueous sodium chlorite solution of the invention. The specification does not teach that it is the vacuum and temperature which generates the chlorine dioxide. Furthermore, the specification does not disclose “creating the vacuum in the vacuum pack bag to actuate a chlorine dioxide generator in the vacuum pack bag at the select temperature without requiring acidification of the aqueous sodium chlorite solution, the chlorine dioxide generator producing chlorine dioxide in a dynamic equilibrium with the aqueous sodium chlorite solution at the select temperature in the presence of the vacuum without producing a chlorine by product”. Therefore claim 21 is seen to raise an issue of new matter and as such must be deleted. 
Newly presented claim 22 recites, “placing the vacuum-pack bag and the meat in the refrigeration unit at the select temperature comprising approximately -1.5 degrees Celsius to actuate the chlorine dioxide generator in the presence of the vacuum, the select temperature producing the chlorine dioxide in the dynamic equilibrium with the aqueous sodium chlorite solution in the presence of the vacuum without requiring the acidification of the aqueous sodium chlorite solution and without producing the chlorine byproduct.”.  This limitation is not recited in the specification. It is noted that the specification and original claims do not actually recite that chlorine dioxide is generated from the aqueous sodium chlorite solution of the invention, as already discussed above. Furthermore, the specification does not disclose how the chlorine dioxide would be generated from the aqueous sodium chlorite solution of the invention.
Further regarding claims 1, 21 and 22, the specification does not disclose that the vacuum packing step is carried out at a refrigeration temperature.  Claim 1 requires “a select temperature” to be “the select temperature” in the refrigeration unit.  However, the specification only discloses first vacuum packaging meat and then placing the vacuum-packed meat in a refrigeration unit at a temperature around -1.5 C (Specification [0007], [0014]); the specification does not discuss any temperature at which the vacuum packing step is carried out at. Therefore, requiring the vacuum packing step to be carried out at a select temperature which is the select temperature of the refrigeration unit is seen to constitute an issue of new matter and as such must be deleted.
Claims 5, 6, 9, 10 and 13 are rejected based on their dependence on a rejected base claim. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 6, 9, 10, 13, 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear if it is both the vacuum and the select temperature which generates chlorine dioxide or if only the select temperature generates chlorine dioxide.
Regarding claim 21, the claim recites, “further comprising creating the vacuum in the vacuum-pack bag to actuate a chlorine dioxide generator…the chlorine dioxide generator producing chlorine dioxide….”  However, claim 1 recites, “creating a vacuum in the vacuum-pack bag at a select temperature to generate chlorine dioxide.”  Therefore, in claim 21 it is unclear if the step of generating chlorine dioxide is the same  as that recited in claim 1, or whether this is a different step. 
Regarding claim 21, it is unclear if the chlorine dioxide generator is referring to the aqueous sodium chlorite solution or something else. It is noted that claim 1 already recites generating chlorine dioxide from the aqueous sodium chlorite solution.
Regarding claim 22, claim 22 recites the limitation, “further comprising placing the vacuum-pack bag and the meat in the refrigeration unit at the select temperature comprising approximately -1.5 degrees Celsius to actuate the chlorine dioxide generator in the presence of vacuum….”  It is unclear if the step of placing the vacuum pack bag in the refrigeration unit, as recited in claim 22, is the same as the step of placing the vacuum pack bag in the refrigeration unit of claim 1 and is further limiting the placing step of claim 1, or if it is a different step. 
Claims 5, 6, 9, 10 and 13 are rejected based on their dependence on a rejected base claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

Claims 1, 5-6, 9-10, 13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Versteylen US 2015/0093478 in view of Versteylen US 2012/0003424 in view of Kato JP 2003327277 (Espacenet Translation) in view of Marx GB 1,450,440 in view of Tewari US 2020/0315194 in view of Freedman et al. US 2019/0276218.
Regarding claim 1, Versteylen discloses a method for improving a longevity of a stored meat ([0063]) comprising providing an absorbent first side of an absorbent pad (side with absorbent layers17a-14) (layer 14 can be made from coffee filter tissue) (‘478, Fig. 2, [0029], [0031]) with an antimicrobial agent ([0016],[0035], [0036], [0047]) and providing a second nonabsorbent side of the absorbent pad (top layer 12 is a film made of polyethylene and therefore a nonabsorbent side) (‘478, [0028]). Versteylen teaches placing a meat to be stored on the absorbent pad ([0031], [0038]).
Since Versteylen discloses the package is a vacuum package (abstract), the method obviously further includes the steps of placing the meat and the absorbent pad in a vacuum package and applying a vacuum to the vacuum package to produce a vacuum packed meat.
It is noted that Versteylen does not specify the specific side of the absorbent pad that the food product is placed on, and the top layer 12 is considered to be the non absorbent second side of the absorbent pad. However, Versteylen teaches that the absorbent pad is used to absorb exuded liquid and liquid purge ([0031], [0061) which would thus have suggested to one having ordinary skill in the art that the food would obviously have been placed on top of the pad.  Nonetheless, Versteylen ‘424 teaches placement of food to be packaged on the top layer of the absorbent pad, therefore it would have been obvious to one of ordinary skill in the art to place the meat on the nonabsorbent second side (the top layer (12)) ([0011]) of the absorbent pad.
Claim 1 differs from Versteylen in the recitation that the absorbent first side of the pad is specially infused with a sodium chlorite solution. However it is noted that Versteylen discloses that the antimicrobial agent can be any food safe antimicrobial (‘478, [0047])
Kato discloses a method of improving a longevity of stored meat comprising infusing an absorbent pad with a sodium chlorite solution (Espacenet Translation [0010], [0011]). It would have been obvious to one of ordinary skill in the art to modify the antimicrobial agent of Versteylen to be a sodium chlorite solution infused into the absorbent first side of the pad as taught by Kato since Versteylen discloses that any food-safe antimicrobial can be used (‘478, [0047]) and it would have been obvious to one of ordinary skill to select a known antimicrobial agent based on its suitability for its intended purpose (MPEP 2144.07). Further since Versteylen in view of Versteylen in view of Kato discloses that the meat is on the second non absorbent side (top layer 12), the meat is seen to not be in contact with the aqueous sodium chlorite solution. 
Claim 1 differs from Versteylen in view of Versteylen in view of Kato in the recitation that the vacuum packed meat is specifically placed in a refrigeration unit at a temperature within a select temperature, and that the vacuum package is specifically a vacuum bag.
Marx discloses a common vacuum package for meat is a vacuum bag (Pg. 1, left col. lines 9-10). Marx also discloses placing the vacuum packaged meat in a refrigeration unit at a temperature at a select temperature (0 °C- 2 °C), for storage of the meat product (Pg. 2, left col. lines 24-40). Versteylen ‘478 teaches that the package can be a flexible food package, and does not teach the presence of a tray, and therefore would suggest to one having ordinary skill in the art that the vacuum package is a vacuum bag (‘478, [0005]).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Versteylen in view of Versteylen in view of Kato such that the vacuum package is specifically a vacuum bag as taught by Marx since Versteylen broadly teaches the general use of vacuum packages and it would have been obvious to one of ordinary skill in the art to modify the method of Versteylen in view of Versteylen in view of Kato such that the vacuum packed meat is specifically placed in a refrigeration unit at a select temperature, since it was conventional in the art as shown by Marx to store packaged meat in a refrigeration unit at a select temperature.
Further regarding claim 1, claim 1 differs from Versteylen in view of Versteylen in view of Kato in view of Marx in the recitation that the concentration of chlorite in the aqueous sodium chlorite solution is approximately 70-74ppm, however Kato discloses that the duration of bactericidal action can be adjusted by the amount of aqueous solution (‘277, Espacenet Translation Pg. 4, lines 162-163), therefore it would have been obvious to one of ordinary skill in the art to adjust the concentration of chlorite in the sodium chlorite solution in order to obtained a desired duration of bactericidal action. (MPEP 2144.05). 
Further regarding claim 1, claim 1 differs from Versteylen in view of Versteylen in view of Kato in view of Marx in reciting the step of creating a vacuum in the vacuum pack bag at a select temperature, the select temperature also being the select temperature at which the vacuum packaged meat is placed in the refrigeration unit.
 Tewari discloses that packaging temperatures for packaging meat can be less than 40 °F (less than 4.4 °C) ([0084]). It would have been obvious to one of ordinary skill in the art to modify Versteylen in view of Versteylen in view of Kato in view of Marx such that the step of creating a vacuum in the vacuum pack bag is at the select temperature, the select temperature being the select temperature that the vacuum packaged meat is placed in the refrigeration unit at as taught by Tewari, since it has been held that the use of known techniques to improve similar devices (methods, or products) in the same way supports a conclusion of obviousness. 
Further regarding claim 1 and the step of creating the vacuum in the vacuum pack bag at a select temperature to generate chlorine dioxide in the vacuum pack bag from the aqueous sodium chlorite solution, since Versteylen in view of Versteylen in view of Kato in view of Marx make obvious the claimed method steps as claimed by applicant and Freedman further shows that chlorine dioxide can release from an aqueous sodium chlorite solution at refrigeration temperatures ([0054], [0057], [0076]), the claimed method step of creating a vacuum in the vacuum pack bag at a select temperature to generate chlorine dioxide in the vacuum pack bag from the aqueous sodium chlorite solution would necessarily inherently occur in the process made obvious by Versteylen in view of Versteylen in view of Kato in view of Marx in view of Tewari in view of Freedman, since Versteylen in view of Versteylen in view of Kato in view of Marx in view of Tewari in view of Freedman (MPEP 2112.01.I,II).
Regarding claim 5, Versteylen in view of Versteylen in view of Kato in view of Marx discloses that the absorbent pad comprises 3.85 inches by about inches 6 (‘478, [0032], [0076]) and a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close) (MPEP 2144.05). 
Regarding claim 6, Versteylen in view of Versteylen in view of Kato in view of Marx discloses that the absorbent pad has an absorbency of from about 20grams to about 80 grams (‘478, [0032]). Claim 6 differs from Versteylen in view of Versteylen in view of Kato in view of Marx in the recitation that the absorbent pad specifically absorbs between 20-60 grams of the sodium chlorite solution, however Kato discloses that the duration of bactericidal action can be adjusted by the amount of aqueous solution (‘277, Espacenet Translation Pg. 4, lines 162-163), therefore it would have been obvious to one of ordinary skill in the art to adjust the amount of sodium chlorite solution absorbed by the pad in order to obtained a desired duration of bactericidal action. (MPEP 2144.05).
Regarding claim 9, the method made obvious by Versteylen in view of Versteylen in view of Kato in view of Marx is seen to teach that the longevity of the stored meat comprises a refrigerated shelf life of the stored meat (‘478, [0063]) (‘440, Pg. 2, left col. lines 24-40).
Regarding claim 10, Applicant doesn’t limit what it means to be “fresh meat.”  Since Vertsteylen discloses that the invention is to extend food freshness (‘478, [0063]), thus it is obvious that Versteylen in view of Versteylen in view of Kato in view of Marx discloses that the meat is fresh meat (‘478, [0063], [0068], [0005]).
Regarding claim 13, Versteylen in view of Versteylen in view of Kato in view of Marx discloses that the meat is bovine (beef), porcine (pork) (‘478, [0005], [0043]).
Regarding claim 21, since Versteylen in view of Versteylen in view of Kato in view of Marx in view of Tewari in view of Freedman discloses creating a vacuum in the vacuum pack bag with the same chlorine dioxide generator as applicant (aqueous sodium chlorite solution) in the vacuum pack bag at the select temperature without acidification (Kato does not disclose that acid is required to generate chlorine dioxide from the aqueous sodium chlorite solution) (Pg. 6, lines 125-161), the method of Versteylen in view of Versteylen in view of Kato in view of Marx in view of Tewari in view of Freedman is seen to inherently include creating the vacuum in the vacuum pack bag to actuate a chlorine dioxide generator in the vacuum pack bag at the select temperature without requiring acidification of the aqueous sodium chlorite solution, the chlorine dioxide generator producing chlorine dioxide in a dynamic equilibrium with the aqueous sodium chlorite solution at the select temperature in the presence of the vacuum without producing a chlorine by product. (MPEP 2112.01.I,II).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Versteylen US 2015/0093478 in view of Versteylen US 2012/0003424 in view of Kato JP 2003327277 in view of Marx GB 1,450,440 in view of Tewari US 2020/0315194 in view of Freedman et al. US 2019/0276218 in view of Garwood US 2007/0292559.
Regarding claim 22, claim 22 differs from differs from the combination applied above to claim 1 in the recitation that the select temperature the vacuum pack bag and the meat is placed in the refrigeration unit at comprises -1.5 degrees Celsius. However, Garwood teaches common refrigeration temperatures includes about -2 °C to about 4 °C ([1045]), and it would have been obvious to one of ordinary skill in the art to modify the temperature of the refrigeration unit to comprise -1.5 °C as suggested by Garwood, since Garwood shows this was a conventional refrigeration temperature. 
Further regarding the select temperature also being the temperature at which the vacuum is created in the vacuum pack bag at, as discussed above Tewari teaches that packaging temperatures for packaging meat can be less than 40 °F (less than 4.4 °C) ([0084]), which would include -1.5 °C. 
since Versteylen in view of Versteylen in view of Kato in view of Marx in view of Tewari in view of Freedman in view of Garwood discloses placing the vacuum-pack bag and the meat in the refrigeration unit at the select temperature comprising approximately -1.5 degrees Celsius and creating a vacuum in the vacuum pack bag with the same chlorine dioxide generator as applicant (aqueous sodium chlorite solution) in the vacuum pack bag at the select temperature without acidification (Kato does not disclose that acid is required to generate chlorine dioxide from the aqueous sodium chlorite solution) (Pg. 6, lines 125-161), the method of Versteylen in view of Versteylen in view of Kato in view of Marx in view of Tewari in view of Freedman is seen to inherently include placing the vacuum-pack bag and the meat in the refrigeration unit at the select temperature comprising approximately -1.5 degrees Celsius to actuate the chlorine dioxide generator in the presence of the vacuum, the select temperature producing the chlorine dioxide in the dynamic equilibrium with the aqueous sodium chlorite solution in the presence of the vacuum without requiring the acidification of the aqueous sodium chlorite solution and without producing the chlorine byproduct. (MPEP 2112.01.I,II).
Response to Arguments
Applicant's arguments filed 05/18/2022 have been fully considered but they are not persuasive. 
Applicant argues that Versteylen (‘478), Versteylen (‘424), Kato, and Marx, alone or in combination, do not teach or suggest each element of amended claim 1.
This argument has not been found persuasive, since Versteylen in view of Versteylen in view of Kato in view of Marx make obvious the claimed method steps as claimed by applicant and Freedman further shows that chlorine dioxide can release from an aqueous sodium chlorite solution at refrigeration temperatures, the claimed method step of creating a vacuum in the vacuum pack bag at a select temperature to generate chlorine dioxide in the vacuum pack bag from the aqueous sodium chlorite solution would necessarily inherently occur in the process made obvious by Versteylen in view of Versteylen in view of Kato in view of Marx in view of Tewari in view of Freedman, since Versteylen in view of Versteylen in view of Kato in view of Marx in view of Tewari in view of Freedman (MPEP 2112.01.I,II).
Applicant argues that applicant’s specification describes how to make and use the invention as required, applicant argues that negative limitation (not acidifying a solution) can be compared to the background section provided in Applicants specification, but are not described as process steps in the description.
This argument has not been found persuasive, regarding claims 21 and 22 the amendments to the claims are seen to constitute an issue of new matter for the reasons given above in the new matter rejections. While applicant discusses that acidified chlorite is a chemical compound that generates chlorine dioxide, Applicant does not discuss that the sodium chlorite solution of the invention is specifically used to generate chlorine dioxide, it is noted that in the background of the specification there is also a discussion of adding chlorite to meat (Specification [0005]) without any discussion of the generation of chlorine dioxide. Support for the new limitations is not apparent from the specification as filed.   
Applicant argues that Applicant invented an improved way to preserve meat for long term storage by discovering a special relationship between the concentration of an ionic salt, pressure and temperature and that the special relationship provides unexpected benefits including increased storage longevity. Applicant argues that the specification does not describe the theory in detail because “MPEP 2164.05(a) states that the specification need not disclose what is well-known to those skilled in the art and preferably omits that which is well-known to those skilled and already available to the public.” (Emphasis added). “The specification need not disclose what is well-known to those skilled in the art and preferably omits that which is well-known to those skilled and already available to the public. In re Buchner, 929 F.2d 660, 661, 18 USPQ2d 1331, 1332 (Fed. Cir. 1991); Hybritech, Inc.v. Monoclonal Antibodies, Inc., 802 F.2d 1367, 1384, 231 USPQ 81, 94 (Fed. Cir. 1986), cert. denied, 480 U.S. 947 (1987); and Lindemann Maschinenfabrik GMBHv. American Hoist & Derrick Co., 730 F.2d 1452, 1463, 221 USPQ 481, 489 (Fed. Cir. 1984).
It is unclear how the special relationship can be considered well known in the art when applicant argues that “by discovering a special relationship between the concentration of an ionic salt, pressure and temperature and that the special relationship provides unexpected benefits including increased storage longevity.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY AXTELL whose telephone number is (571)270-0316. The examiner can normally be reached M-F 9:00- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A/
Ashley AxtellExaminer, Art Unit 1792                                                                                                                                                                                                        


/VIREN A THAKUR/Primary Examiner, Art Unit 1792